Citation Nr: 0023823	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-02 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as secondary to service-connected cold injury 
residuals, phlebitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; and wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1947 to 
August 1951.

This appeal arises from an October 1997, Department of 
Veterans Affairs (VARO), Albuquerque, New Mexico rating 
decision, which, in pertinent part, denied entitlement to 
service connection for diabetes mellitus.

The Board remanded the appellant's claim for further 
development in a May 2000 decision. 

FINDINGS OF FACT

1.  The appellant served on active duty from August 1947 to 
August 1951.

2.  The record contains medical evidence providing a nexus 
between diabetes mellitus and service-connected cold injury 
residuals.


CONCLUSION OF LAW

The appellant has submitted evidence of a well grounded claim 
for entitlement to service connection for diabetes mellitus.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for diabetes 
mellitus.  Under pertinent law and VA regulations, service 
connection may be granted if diabetes mellitus was incurred or 
aggravated during service, or as a result of a service-
connected disability, or if it manifested to a compensable 
degree within one year thereafter.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.309, 3.310 (1999).  It 
is not necessary to have a diagnosis of a particular 
disability during service, but it is necessary to have 
manifestations sufficient to establish that a disability was 
present.  38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant is service-connected for cold injury residuals, 
including phlebitis, and is receiving a 100 percent disability 
rating based upon individual unemployability.

The appellant's military medical records are presumed to have 
been destroyed by fire.  In a case where military records are 
presumed destroyed, the Board has a heightened duty to 
explain its findings and conclusions of law.  O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991).  However, it is noted that 
this heightened duty of review "does not lower the legal 
standard for proving a claim for service connection."  Russo 
v. Brown, 9 Vet.App. 46, 51 (1996).


The appellant's post service medical records, as well as the 
testimony presented at his June 1998 and March 2000 hearings 
on appeal, reveal that he first manifested diabetes mellitus 
in approximately 1980, 29 years after his military 
separation.

A newspaper article entitled No Longer in the Cold and a 
report To All Members of the Chosin Few by the Cold Injury 
Committee of the News Digest were submitted, which indicate 
relationships between various disorders, particularly damage 
to skin tissue or blood vessels, and exposure to extreme 
cold.

A letter from the appellant's private physician, Armando 
Lopez de Victoria, M.D., dated in April 2000, was also 
submitted.  Dr. Victoria reported that the appellant had been 
a patient since June 1998, and suffered from Type II diabetes 
mellitus.  He indicated that it was:

[his] professional opinion that [the appellant's] 
diabetes mellitus may have been also a result of 
his occult injury as well as the presence of what 
appeared to be peripheral neuropathy that can also 
result in his current symptoms of his right lower 
extremity including his numbness, decrease of 
sensation and tingling involving mostly his right 
foot and distal leg where he already has evidence 
of previous phlebitis likely secondary to his 
occult injury.

The medical record shows the existence of diabetes mellitus.  
The medical record also includes a treating physician's 
opinion of a possible relationship between the cold injury 
the appellant sustained in service and the development of 
diabetes mellitus.  The Board finds that this opinion is 
sufficient to well ground the claim.  In so finding, the 
Board notes the "uniquely low" burden of persuasion for 
establishing a well grounded claim.  See Hensley v. West, 212 
F.3d 1255 (2000).  

The merits of the claim are addressed in the remand appended 
to this decision.


ORDER

The claim of entitlement to service connection for diabetes 
mellitus is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
diabetes mellitus is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this case, 
the duty includes the scheduling of a VA examination to 
determine the etiology of the appellant's diabetes mellitus

Accordingly, the case is REMANDED for the following 
development:

1.  The appellant should be scheduled for 
VA examination by a specialist in 
internal medicine, if available, to 
determine the etiology of his diabetes 
mellitus.  Any necessary tests or studies 
should be conducted.  The claims file and 
this remand must be made available to the 
examiner, and this fact should be noted.  
The examiner is then requested to answer 
the following question: is it at least as 
likely as not that the appellant's 
diabetes mellitus was caused either by 
the cold injury sustained during his 
military service; or by the service-
connected cold injury residuals, 
phlebitis?  If the examiner is unable to 
answer the question, the reasons should 
be clearly stated.

2.  The RO should then review the 
expanded record and determine whether a 
basis exists for granting the claim.  If 
the RO's determination remains adverse to 
the appellant, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

